DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing module and overlay generation module in claim 1 and a behaviour module in claim 5 and control module in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (and corresponding dependent claims 2-35) recite “a processing module” and “an overlay generation module,” Claim 5 recites “a behaviour module,” Claim 23 recites “control module.”  The specification does not provide sufficient description.
Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., a processing module configured to" and “an overlay generation module configured to”) and the terms are not modified by sufficient structure or material for performing the claimed function. The specification does not state if the modules are hardware; and the terms are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the modules are required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 


Claim 35 recites “wherein the monitoring comprises determining which applications are used and when they are used. In an embodiment, the mobile device allocates at least one tag to each use of each application used.”  This claim is written with two sentences.  It is unclear and vague.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 13-15, 21-22, 29-34, 36 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitz et al (US 2015/0095455 and hereafter referred to as “Spitz”).
	Regarding Claim 1, Spitz discloses a content overlay system for a digital device comprising: 
a processing module (Figure 5, 512, Page 8, paragraph 0085-0086) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of the digital device (Page 6, paragraph 0069) , the processing module being configured to process the generated data to determine timing data indicative of when to overlay content on an active window and/or to determine what content to overlay (Page 6, paragraph 0069, Page 7, paragraph 0077-0079 – generates data for what content overlay); and                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
the overlay generation module being configured to generate the overlaid window and display content from an overlaid content server according to the determined timing data and/or determined content (Page 6, paragraph 0069, Figure 2B, Figure 2D).  
Regarding Claim 2, Spitz discloses all the limitations of Claim 1. Spitz discloses the applications comprise a streaming content player (Page 6, paragraph 0069).  
Regarding Claim 4, Spitz discloses all the limitations of Claim 1. Spitz
discloses wherein the activation and/or use of applications comprises activation of and/or use of streaming content players of the digital device (Page 5, paragraph 0069).  
Regarding Claim 13, Spitz discloses all the limitations of Claim 1. Spitz discloses wherein the processing module sends the generated data to the overlaid content server and the overlaid content server provides content to be displayed to the overlay generation module (Page 6, paragraph 0069).  
Regarding Claim 14, Spitz discloses all the limitations of Claim 13. Spitz discloses wherein the processing module requests the overlaid content server provide content to be displayed according to the generated data (Page 6, paragraph 0069, Page 7, paragraph 0077-0079).  
Regarding Claim 15, Spitz discloses all the limitations of Claim 13. Spitz discloses wherein the overlaid content server provides content according to a content type (Page 7, paragraph 0077-0079).  

wherein a user module of the digital device is configured to create an account stored by the overlaid content server, and to store an identification to the user allocated by the overlaid content server (Page 7-8, paragraph 0080, 0083-0084).  
Regarding Claim 22, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein the location of the digital device is determined and the location is used to determine the overlaid content (Page 4, paragraph 0042).  
Regarding Claim 29, Spitz discloses all the limitations of Claim 1. Spitz discloses
wherein the processing module is also configured to generate data based on the content to be or being streamed (Page 6, paragraph 0069).  
Regarding Claim 30, Spitz discloses all the limitations of Claim 29. Spitz discloses wherein the data is used to select the overlaid content (Page 6, paragraph 0069, Page 7, paragraph 0077-0079).
Regarding Claim 31, Spitz discloses all the limitations of Claim 1. Spitz
discloses wherein the system comprises a connection to a mobile device (Page 2, paragraph 0019, 0021).  
Regarding Claim 32, Spitz discloses all the limitations of Claim 31. Spitz discloses wherein the overlaid content, or related content, is transmitted to the mobile device via the connection (Figure 1, Page 6, paragraph 0069).  
Regarding Claim 33, Spitz discloses all the limitations of Claim 31. Spitz discloses, wherein the mobile device is configured to generate a user profile by monitoring applications used on the mobile device (paragraph 0035, 0042).  

Regarding Claim 36, Spitz discloses an overlaid content server for serving overlaid content to a digital device, said server comprising: 
a receiver of data from one or more digital devices, the data indicative of the activation of and/or use of one or more applications, and behaviour of a respective user of the corresponding digital device (Page 6, paragraph 0069, Figure 5, receiving the data that the user logged into Netflix – the interface that receives including Figure 5, 528); 
a processor for determining overlaid content to be transmitted to the respective digital device, wherein the determination comprises selecting and/or configuring content according to one or more of the activation of and/or use of one or more of the applications of the corresponding digital device, and behaviour of a respective user of the corresponding digital device (Page 6, paragraph 0069, Page 7, paragraph 0077-0079, Figure 5, 512, Page 3, paragraph 0035, Page 4, paragraph 0042); and 
a transmitter of the respective overlaid content to the corresponding digital device (Page 6, paragraph 0069, Page 7, paragraph 0077-0079, the interface that transmits including Figure 5, 528).  
Regarding Claim 44, Spitz discloses a method of providing overlaid content on a digital device, comprising:
monitoring one or more applications of the digital device to generate data indicative of the activation of and/or use of one or more of the applications (Page 6, 
placing an overlaid window in front of the active streaming window; receiving overlaid content from an overlaid content server according to the determined timing and/or determined content (Page 6, paragraph 0069, Page 7, paragraph 0077-0079); and displaying the overlaid content in the overlaid window (Page 6, paragraph 0069, Page 7, paragraph 0077-0079, Figure 2B, 2D, Page 3, paragraph 0039).  


Claims 1-4, 13-15, 22, 23, 27, 31, 32, 36 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouady et al (US 2016/0366464 and hereafter referred to as “Rouady”).
Regarding Claim 1, Rouady discloses a processing module (Figure 1, 120, Figure 15, 1502, Page 8, paragraph 0093) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of the digital device (Page 4, paragraph 0046 – the use of one or more applications), the processing module being configured to process the generated data to determine timing data indicative of when to overlay content on an active window and/or to determine what content to overlay (Page 4, paragraph 0046, Page 5, paragraph 0063); and   an overlay generation module for placing an overlaid window in front of the active streaming window or application and for displaying content in the overlaid window (Page 4, paragraph 0046, Page 5, paragraph 0063, Figure 2- 3 Figure 8-10); the 
Regarding Claim 2, Rouady discloses all the limitations of Claim 1. Rouady discloses the applications comprise a streaming content player (Page 3, paragraph 0044, 0049).  
Regarding Claim 3, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein monitoring events comprises monitoring streaming content players of the digital device (Page 3, paragraph 0046-0047).  
Regarding Claim 4, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein the activation and/or use of applications comprises activation of and/or use of streaming content players of the digital device (Page 3, paragraph 0044, 0049).  
Regarding Claim 13, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein the processing module sends the generated data to the overlaid content server and the overlaid content server provides content to be displayed to the overlay generation module (Page 3, paragraph 0046, Page 5 paragraph 0063).  
Regarding Claim 14, Rouady discloses all the limitations of Claim 13. Rouady discloses wherein the processing module requests the overlaid content server provide content to be displayed according to the generated data (Page 3, paragraph 0046, Page 5 paragraph 0063).  
Regarding Claim 15, Rouady discloses all the limitations of Claim 13. Rouady discloses wherein the overlaid content server provides content according to a content 
Regarding Claim 22, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein the location of the digital device is determined and the location is used to determine the overlaid content (Page 5, paragraph 0053).  
Regarding Claim 23, Rouady discloses all the limitations of Claim 1.  Rouady discloses wherein the system further comprises a control module configured to provide control signals to the active streaming content player (paragraph 0049, Figure 3).  
Regarding Claim 27, Rouady discloses all the limitations of Claim 23. Rouady discloses wherein the control module is configured to parse in-application inputs and initiates overlaid content, which upon completion then provides the input to the application (Figure 2, Figure 3, Figure 8-10, uses the input to determine the overlaid content based on results).
Regarding Claim 31, Rouady discloses all the limitations of Claim 1. Rouady
discloses wherein the system comprises a connection to a mobile device (Figure 15, Page 8, paragraph 0093 – a viewer device can be laptop computer or mobile computing device).  
Regarding Claim 32, Rouady discloses all the limitations of Claim 31. Rouady discloses wherein the overlaid content, or related content, is transmitted to the mobile device via the connection (Figure 1, overlaid content is transmitted to the viewer device/mobile device).  
Regarding Claim 36, Rouady discloses an overlaid content server for serving overlaid content to a digital device, said server comprising: 

a processor for determining overlaid content to be transmitted to the respective digital device, wherein the determination comprises selecting and/or configuring content according to one or more of the activation of and/or use of one or more of the applications of the corresponding digital device, and behaviour of a respective user of the corresponding digital device (Page 4, paragraph 0046, Page 5 paragraph 0063, Figure 15, 1502, Figure 2- 3 Figure 8-10); and 
a transmitter of the respective overlaid content to the corresponding digital device (Page 4, paragraph 0046, Page 5 paragraph 0063, the interface that transmits including Figure 4, 440 and Figure 15, 1512, 1516).  
Regarding Claim 44, Rouady discloses a method of providing overlaid content on a digital device, comprising:
monitoring one or more applications of the digital device to generate data indicative of the activation of and/or use of one or more of the applications (Page 4, paragraph 0046, Page 5 paragraph 0063); determining timing of when to overlay content on an active window of an active one of the applications, and/or what content to overlay, based on the generated data (Page 4, paragraph 0046, Page 5 paragraph 0063); and 
placing an overlaid window in front of the active streaming window; receiving overlaid content from an overlaid content server according to the determined timing .  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Rouady.
Regarding Claim 3, Spitz discloses all the limitations of Claim 1. Spitz is silent on monitoring events comprises monitoring streaming content players of the digital device.  Rouady discloses wherein monitoring events comprises monitoring streaming content players of the digital device (Page 3, paragraph 0046-0047).  Therefore it would 
Regarding Claim 23, Spitz discloses all the limitations of Claim 1. Spitz is silent on wherein the system further comprises a control module configured to provide control signals to the active streaming content player.  Rouady discloses wherein the system further comprises a control module configured to provide control signals to the active streaming content player (paragraph 0049, Figure 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spitz to include the missing limitation as taught by Rouady in order to provide personalized experience to the  viewer (Page 1, paragraph 0001) as disclosed by Rouady.

Claim 5-9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Verkasalo et al (US 2015/0220814 and hereafter referred to as “Verkasalo”).
Regarding Claim 5, Spitz discloses all the limitations of Claim 1. Spitz is silent on further comprising a behaviour module for monitoring applications used on the digital device.  Verkasalo discloses further comprising a behaviour module for monitoring applications used on the digital device (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spitz to include the missing limitation as 
Regarding Claim 6, Spitz and Verkasalo disclose all the limitations of Claim 5. Verkasalo discloses wherein the monitoring comprises determining which applications are used and when they are used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).  Same motivation as above.
Regarding Claim 7, Spitz and Verkasalo disclose all the limitations of Claim 5. Verkasalo discloses wherein the behaviour module allocates at least one tag to each use of each application used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 8, Spitz and Verkasalo disclose all the limitations of Claim 7. Verkasalo discloses wherein the tags are an indication of user behaviour (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 9, Spitz and Verkasalo disclose all the limitations of Claim 7. Verkasalo discloses wherein a tag may be allocated for a time period (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 35, Spitz discloses all the limitations of Claim 34.  Spitz is silent on the limitation.  Verkasalo discloses the monitoring comprises determining which applications are used and when they are used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100). In an embodiment, the mobile device allocates at least one tag to each use of each application used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spitz to include the missing .

Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Verkasalo.
Regarding Claim 5, Rouady discloses all the limitations of Claim 1. Rouady is silent on further comprising a behaviour module for monitoring applications used on the digital device.  Verkasalo discloses further comprising a behaviour module for monitoring applications used on the digital device (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Verkasalo in order to track how people interact with devices and transaction  (Page 1, paragraph 0006) as disclosed by Verkasalo.
Regarding Claim 6, Rouady and Verkasalo disclose all the limitations of Claim 5. Verkasalo discloses wherein the monitoring comprises determining which applications 
Regarding Claim 7, Rouady and Verkasalo disclose all the limitations of Claim 5. Verkasalo discloses wherein the behaviour module allocates at least one tag to each use of each application used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 8, Rouady and Verkasalo disclose all the limitations of Claim 7. Verkasalo discloses wherein the tags are an indication of user behaviour (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 9, Rouady and Verkasalo disclose all the limitations of Claim 7. Verkasalo discloses wherein a tag may be allocated for a time period (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Yelton et al (US 2019/0166403 and hereafter referred to as “Yelton”).
Regarding Claim 16, Spitz discloses all the limitations of Claim 1. Spitz is silent on each application provides the activity it is performing to the processing. Yelton discloses each application provides the activity it is performing to the processing module (Page 6-7, paragraph 0051, 0052, 0057, Page 9, paragraph 0070).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spitz to include the missing limitation as taught by Yelton in order to provide the user with recommendations (Page 1, paragraph 0005) as disclosed by Yelton.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Yelton et al (US 2019/0166403 and hereafter referred to as “Yelton”).
Regarding Claim 16, Rouady discloses all the limitations of Claim 1. Rouady is silent on each application provides the activity it is performing to the processing. Yelton discloses each application provides the activity it is performing to the processing module (Page 6-7, paragraph 0051, 0052, 0057, Page 9, paragraph 0070).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Yelton in order to provide the user with recommendations (Page 1, paragraph 0005) as disclosed by Yelton.

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Cassidy et al (US 10,970,749 and hereafter referred to as “Cassidy”).
Regarding Claim 17, Spitz discloses all the limitations of Claim 1. Spitz is silent on wherein the overlay generation module comprises an alert window created by an operating system or a software component bundled with an operating system.  Cassidy discloses wherein the overlay generation module comprises an alert window created by an operating system or a software component bundled with an operating system (Column 10, lines 23-54).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spitz to include the missing limitation as taught by Cassidy in order to notify the user immediately.
	Regarding Claim 18, Spitz and Cassidy disclose all the limitations of Claim 17.  Spitz discloses wherein the overlaid window is configured as a web container (Page 2, paragraph 0022-0029).  

Spitz discloses wherein the overlaid window is configured according to the generated data (Page 6, paragraph 0069).  
Regarding Claim 20, Spitz and Cassidy disclose all the limitations of Claim 17.  
Spitz discloses wherein the configuration of the overlaid window is made according to the generated data and/or a content type (Page 6, paragraph 0069, Page 7, paragraph 0077-0079).  

Claim 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Cassidy et al (US 10,970,749 and hereafter referred to as “Cassidy”).
Regarding Claim 17, Rouady discloses all the limitations of Claim 1. Rouady is silent on wherein the overlay generation module comprises an alert window created by an operating system or a software component bundled with an operating system.  Cassidy discloses wherein the overlay generation module comprises an alert window created by an operating system or a software component bundled with an operating system (Column 10, lines 23-54).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Cassidy in order to notify the user immediately.
	Regarding Claim 19, Rouady and Cassidy disclose all the limitations of Claim 17.  
Spitz discloses wherein the overlaid window is configured according to the generated data (Page 4, paragraph 0045-0046).  
Regarding Claim 20, Rouady and Cassidy disclose all the limitations of Claim 17.  
.  

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Cassidy as applied to claim 23 above, further in view of Spitz.
Regarding Claim 18, Rouady and Cassidy disclose all the limitations of Claim 17.  The combination is silent on the limitation. Spitz discloses wherein the overlaid window is configured as a web container (Page 2, paragraph 0022-0029).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Spitz in order to make overlaid content related to content of interest to the viewer.

Claim 21, 29-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Spitz.
Regarding Claim 21, Rouady discloses all the limitations of Claim 1. Rouady is silent on a user module of the digital device is configured to create an account stored by the overlaid content server, and to store an identification to the user allocated by the overlaid content server. Spitz discloses wherein a user module of the digital device is configured to create an account stored by the overlaid content server, and to store an identification to the user allocated by the overlaid content server (Page 7-8, paragraph 0080, 0083-0084).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as 
Regarding Claim 29, Rouady discloses all the limitations of Claim 1. Rouady is silent on the data based on content to be or being streamed. Spitz discloses wherein the processing module is also configured to generate data based on the content to be or being streamed (Page 6, paragraph 0069).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Spitz in order to make overlaid content related to content of interest to the viewer.
Regarding Claim 30, Rouady and Spitz disclose all the limitations of Claim 29. Spitz discloses wherein the data is used to select the overlaid content (Page 6, paragraph 0069, Page 7, paragraph 0077-0079). Same motivation as above.
Regarding Claim 33, Rouady discloses all the limitations of Claim 31. Rouady is silent on wherein the mobile device is configured to generate a user profile by monitoring applications used on the mobile device.  Spitz discloses wherein the mobile device is configured to generate a user profile by monitoring applications used on the mobile device (paragraph 0035, 0042).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Spitz in order to make overlaid content related to content of interest to the viewer.
Regarding Claim 34, Rouady discloses all the limitations of Claim 31. Rouady is silent on wherein the user profile is sent to the behaviour module for inclusion in the indication of user behaviour.  Spitz discloses wherein the user profile is sent to the .

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Rouady as applied to claim 23 above, further in view of Gordon et al (US 2018/0032997 and hereafter referred to as “Gordon”).
Regarding Claim 24, Spitz and Rouady disclose all the limitations of Claim 23. Spitz is silent on wherein the control signal is in the form of an injected key stroke or button press/tap.  Gordon discloses wherein the control signal is in the form of an injected key stroke or button press/tap (paragraph 2063).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Gordon in order to learn from a user to recommend actions for more efficiency (paragraph 2063) as disclosed by Gordon.
Regarding Claim 25, Spitz, Rouady and Gordon discloses all the limitations of Claim 23. Gordon discloses wherein the control module intercepts key strokes or button presses/taps received from a user (paragraph 2063).  Same motivation as above.
Regarding Claim 26, Spitz, Rouady and Gordon discloses all the limitations of Claim 25. Gordon discloses the intercepted key strokes are stored for later injection into an input of the streaming content player (paragraph 2063).  Same motivation as above.
.

Claims 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Gordon.
Regarding Claim 24, Rouady discloses all the limitations of Claim 23. Rouady is silent on wherein the control signal is in the form of an injected key stroke or button press/tap.  Gordon discloses wherein the control signal is in the form of an injected key stroke or button press/tap (paragraph 2063).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Gordon in order to learn from a user to recommend actions for more efficiency (paragraph 2063) as disclosed by Gordon.
Regarding Claim 25, Rouady and Gordon discloses all the limitations of Claim 23. Gordon discloses wherein the control module intercepts key strokes or button presses/taps received from a user (paragraph 2063).  Same motivation as above.
Regarding Claim 26, Rouady and Gordon discloses all the limitations of Claim 25. Gordon discloses the intercepted key strokes are stored for later injection into an input of the streaming content player (paragraph 2063).  Same motivation as above.
Regarding Claim 28, Rouady discloses all the limitations of Claim 21. Rouady is silent on the processor module is configured such that key strokes or button .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Gordon.
Regarding Claim 28, Spitz discloses all the limitations of Claim 21. Spitz is silent on the processor module is configured such that key strokes or button presses/taps received by the media player device are intercepted and later injected as input to the streaming content player to facilitate presentation of the overlaid content.  Gordon discloses the processor module is configured such that key strokes or button presses/taps received by the media player device are intercepted and later injected as input to the streaming content player to facilitate presentation of the overlaid content (paragraph 2063).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spitz to include the missing limitation as taught by Gordon in order to learn from a user to recommend actions for more efficiency (paragraph 2063) as disclosed by Gordon.


Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Spitz as applied to claim 23 above, further in view of Verkasalo.
Regarding Claim 35, Spitz and Rouady disclose all the limitations of Claim 34.  Spitz is silent on the limitation.  Verkasalo discloses the monitoring comprises determining which applications are used and when they are used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100). In an embodiment, the mobile device allocates at least one tag to each use of each application used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Verkasalo in order to track how people interact with devices and transaction  (Page 1, paragraph 0006) as disclosed by Verkasalo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



August 26, 2021